UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2011 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-13237 13- 3916825 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 625 Madison Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 212-317-5700 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Andrew J. Weil left the employment of Centerline Capital Group Inc. (“CCG”), a subsidiary of Centerline Holding Company (the “Registrant”), on March 4, 2011, as reported in the Current Report on Form 8-K filed by the Registrant on March 9, 2011.On May 9, 2011, Mr. Weil and CCG entered into a separation agreement (the “Agreement”) pursuant to which the Company will pay Mr. Weil a separation payment in the amount of $531,693.Under the Agreement, Mr. Weil provided a release of all claims against the Registrant and its affiliates he could have, if any, and has agreed to certain covenants, including proving specified cooperation with the Registrant, non-disclosure, and non-interference.This description of the Agreement is qualified in its entirety by reference to the complete terms of the Agreement, which is attached as Exhibit 99.1 to this Current Report and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit Number Description CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Centerline Holding Company (Registrant) April 9, 2010 By: /s/ Robert L. Levy Name: Robert L. Levy Title: President, Chief Financial Officer, Chief Operating Officer (Principal Financial Officer and Principal Executive Officer)
